



Exhibit 10.1
TENTH AMENDMENT TO THIRD AMENDED
AND RESTATED CREDIT AGREEMENT
THIS TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (the "Tenth
Amendment to Third Amended and Restated Credit Agreement", or this "Amendment")
is entered into as of May ___, 2016, among VANGUARD NATURAL GAS, LLC, a Kentucky
limited liability company ("Borrower"), CITIBANK, N.A., as Administrative Agent
and L/C Issuer (the "Administrative Agent"), and the financial institutions
party hereto (the "Lenders").
R E C I T A L S
A.    Borrower, the financial institutions signing as Lenders and Administrative
Agent are parties to a Third Amended and Restated Credit Agreement dated as of
September 30, 2011, and as amended by a First Amendment to Third Amended and
Restated Credit Agreement dated as of November 30, 2011, and as amended by a
Second Amendment to Third Amended and Restated Credit Agreement dated as of June
29, 2012, and as amended by a Third Amendment to Third Amended and Restated
Credit Agreement dated as of December 31, 2012, and as amended by a Fourth
Amendment to Third Amended and Restated Credit Agreement dated as of April 16,
2013, and as amended by a Fifth Amendment to Third Amended and Restated Credit
Agreement dated as of November 5, 2013, and as amended by a Sixth Amendment to
Third Amended and Restated Credit Agreement dated as of April 30, 2014, and as
amended by a Seventh Amendment to Third Amended and Restated Credit Agreement
dated as of October 30, 2014, and as amended by an Eighth Amendment to Third
Amended and Restated Credit Agreement dated as of June 3, 2015, and as amended
by a Ninth Amendment to Third Amended and Restated Credit Agreement dated as of
November 6, 2015 (collectively, the "Original Credit Agreement").
B.    Borrower has requested certain amendments to the Original Credit Agreement
as set forth herein. Accordingly, the parties hereto desire to amend the
Original Credit Agreement as hereinafter provided.
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Same Terms. All terms used herein which are defined in the Original Credit
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides. In addition, (i) all references in the
Loan Documents to the "Agreement" shall mean the Original Credit Agreement, as
amended by this Amendment, as the same shall hereafter be amended from time to
time, and (ii) all references in the Loan Documents to the "Loan Documents"
shall mean the Loan Documents, as amended by this Amendment or the Modification
Papers, as the same shall hereafter be amended from time to time. In addition,
the following terms have the meanings set forth below:
"Effective Date" means the date on which the conditions specified in Section 2
below are satisfied (or waived in writing by the Administrative Agent).
"Modification Papers" means this Amendment, the Guaranty/Debtor Confirmation
Letters and each of the other certificates, documents and agreements executed in
connection with the transactions contemplated by this Amendment.
2.
    Conditions Precedent. The obligations, agreements and waivers of Lenders as
set forth in this Amendment are subject to the satisfaction (in the opinion of
Administrative Agent), unless waived in writing by Administrative Agent, of each
of the following conditions:
(a)
    Tenth Amendment to Third Amended and Restated Credit Agreement. This
Amendment shall be executed and delivered by the Borrower and the Required
Lenders.
(b)
    Guaranty/Debtor Confirmation Letters. The Administrative Agent shall have
received a letter (each, a "Guaranty/Debtor Confirmation Letter") executed by
each Loan Party (other than Borrower) in favor of Administrative Agent
confirming that the Security Instruments previously executed by it remain in
full force and effect to secure or guaranty, as applicable, the Obligations, as
modified by this Agreement.
(c)
    Fees and Expenses. Administrative Agent shall have received payment of all
out-of-pocket fees and expenses (including reasonable attorneys' fees and
expenses) incurred by Administrative Agent in connection with the preparation,
negotiation and execution of the Modification Papers.
(d)
    Representations and Warranties. Administrative Agent shall have received a
certificate to the effect that all representations and warranties contained
herein or in the other Modification Papers or otherwise made in writing in
connection herewith or therewith shall be true and correct in all material
respects (except that any representation or warranty that is qualified as to
materiality or any a Material Adverse Effect clause shall be true and correct in
all respects) with the same force and effect as though such representations and
warranties have been made on and as of the Effective Date except to the extent
such representations and warranties expressly relate to an earlier date, such
representations and warranties shall be true and correct in all material
respects (except that any representation or warranty that is qualified as to
materiality or any a Material Adverse Effect clause shall be true and correct in
all respects) as of such earlier date.
(e)
    No Event of Default. No Default or Event of Default exists or will exist as
a result of the execution of this Amendment.
3.
    Amendments to Original Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 2 hereof, on and as of the Effective Date:
(a)
    Section 1.02 of the Original Credit Agreement shall be amended by adding the
following definitions in alphabetical order thereto:
"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
"Liquidity" means, as of any date of determination, the sum of (a) unrestricted
cash and cash equivalents of the Borrower on such date (including cash and cash
equivalents held in an account subject to the Administrative Agent’s Lien
securing the Obligations), plus (b) the Available Funds on such date, provided
that if a Borrowing Base Deficiency exists on such date, "Liquidity" means
(x) unrestricted cash and cash equivalents of the Borrower on such date
(including cash and cash equivalents held in an account subject to the
Administrative Agent’s Lien securing the Obligations) minus (y) the Borrowing
Base Deficiency on such date.
"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(b)
    The following definition in Section 1.02 shall be amended and restated to
read in its entirety as follows:
"Lender Insolvency Event" means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator, or a similar Person charged with reorganization or liquidation of
its business or assets, including the Federal Deposit Insurance Corporation, or
any other state or federal regulatory authority acting in such a capacity, has
been appointed for such Lender or its Parent Company, or such Lender or its
Parent Company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment or (iii) such Lender or
its Parent Company has become the subject of a Bail-In Action, provided that a
Lender Insolvency Event shall not occur solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or its Parent Company by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender; provided further that a Lender Insolvency Event shall not occur solely
by virtue of the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator with respect to a Lender or its Parent
Company under the Dutch Financial Supervision Act 2007 (as amended from time to
time and including any successor legislation).
(c)
    Article VII of the Original Credit Agreement shall be amended to insert a
new Section 7.26 immediately after Section 7.25 thereof to read in its entirety
as follows:
Section 7.26.    Neither the Parent, the Borrower, nor any Subsidiary is an EEA
Financial Institution.
(d)
    Section 8.11(a) of the Original Credit Agreement shall be amended and
restated to read in its entirety as follows:
(a)    The Borrower at its sole expense will, and will cause the Parent and each
Subsidiary to, promptly execute and deliver to the Administrative Agent all such
other documents, agreements and instruments reasonably requested by the
Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Borrower, the Parent or
any Subsidiary, as the case may be, in the Loan Documents, including Notes (and
to deliver a Note to any Lender at its request), or to further evidence and more
fully describe the collateral intended as security for the Obligations, or to
correct any omissions in this Agreement or the Security Instruments, or to state
more fully the obligations secured therein, or to perfect, protect or preserve
any Liens created pursuant to this Agreement or any of the Security Instruments
or the priority thereof, or to make any recordings, file any notices or obtain
any consents, all as may be reasonably necessary or appropriate, in the sole
discretion of the Administrative Agent, in connection therewith. Borrower does
hereby grant Administrative Agent a special power of attorney to act in the
name, place and stead of Borrower for the purpose of taking any and all actions
requested by Administrative Agent to be taken by Borrower and the other Loan
Parties pursuant to this Section 8.11(a). The special power of attorney herein
granted may be exercised any time after the expiration of 15 days after a
request made by Administrative Agent for an action under this Section 8.11(a)
has not been taken or made; provided, however, so long as no Event of Default
exists, if and for so long as Borrower, Parent or any other Loan Party is
diligently pursuing such requested action the Administrative Agent shall refrain
from utilizing such power of attorney without Borrower’s written consent.
Borrower recognizes that such power of attorney is in favor of Administrative
Agent and is coupled with an interest under this Agreement and, thus,
irrevocable as long as this Agreement is in force and effect. All Persons
dealing with Administrative Agent, or any officer thereof, or any substitute,
shall be fully protected in treating the powers and authorities conferred by
this Section as continuing in full force and effect until advised by
Administrative Agent of the occurrence of the termination of all of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations), the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the Issuing Bank shall have been
made), and the expiration or termination of all Secured Swap Agreements (other
than Secured Swap Agreements and Secured Treasury Management Agreement as to
which other arrangements satisfactory to the Swap Lender or Treasury Management
Bank, as applicable, shall have been made).
(e)
    Each reference to "80%" occurring in the fourth, seventh and thirteenth
lines of Section 8.14(a) of the Original Credit Agreement shall be replaced with
a reference to "95%".
(f)
    Section 9.04(b) of the Original Credit Agreement shall be amended by
(i) deleting the "or" at the end of clause (ii) thereof and replacing the "." at
the end of clause (iii) with "; or", and (ii) adding the following clause (iv)
at the end thereof to read in its entirety as follows:
(iv)    prior to the date that is one year after the Maturity Date, call, make
or offer to make any optional or voluntary Redemption of or otherwise optionally
or voluntarily Redeem (whether in whole or in part) the Senior Notes, provided
that Borrower may refinance or repurchase such Senior Notes with the proceeds of
other Senior Notes or Second Lien Debt issued in accordance with Section 9.02(i)
or (j), as applicable, if (A) no Default or Event of Default has occurred and is
continuing or would exist after giving effect to such refinancing, (B) after
giving effect to such refinancing, the amount of Available Funds is not less
than 10% of the Aggregate Commitments, (C) all prepayments required hereunder
have been made and (D) no Borrowing Base Deficiency exists after giving effect
to such refinancing; provided, however, that notwithstanding any of the
requirements of this clause (iv), so long as no Default, Event of Default or
Borrowing Base Deficiency has occurred and is continuing or would exist after
giving effect to such Redemption, the Borrower, the Parent and any other Loan
Party may at any time call, make or offer to make any optional or voluntary
Redemption of or otherwise optionally or voluntarily Redeem (whether in whole or
in part) the Senior Notes with proceeds of any equity issuance or contribution
received by the Parent or any other Loan Party.
(g)
    Section 9.05(h) of the Original Credit Agreement shall be amended by
(i) deleting the "and" at the end of clause (iii) and replacing the "." at the
end of clause (iv) with ", and", and (ii) adding a new clause (v) at the end
thereof to read in its entirety as follows:
"(v) no Default, Event of Default or Borrowing Base Deficiency has occurred and
is continuing or would exist after giving effect to such Investment."
(h)
    Section 10.01(q)(iii) is amended by adding the phrase "or the Second Lien
Debt or any other Liens permitted under Section 9.03" immediately after the
phrase "under this Agreement".
(i)
    Section 10.01 shall be amended by adding the following clause (s) at the end
thereof to read in their respective entireties as follows:
(s)    Any Loan Party makes any payment of principal, accrued interest, fees,
expense reimbursements or other amounts under or with respect to any Senior
Notes or Second Lien Debt when (A) a Default or Event of Default has occurred
and is continuing or would exist after giving effect to such payment, or
(B) with respect to payments made on or after September 15, 2016, after giving
pro forma effect to such payment, Borrower's Liquidity is less than $50,000,000.
(j)
    Section 10.02(a) shall be amended by adding the following sentence at the
end thereof:
Administrative Agent, as a matter of right and without regard to the sufficiency
of the Collateral, and without any showing of insolvency, fraud or mismanagement
on the part of any Loan Party, and without the necessity of filing any judicial
or other proceeding other than the proceeding for appointment of a receiver,
shall be entitled to, and Borrower agrees not to contest, and not to permit any
other Loan Party to contest, the appointment of a receiver or receivers of the
Mortgaged Property, or any part thereof, and of the income, rents, issues and
profits thereof.
(k)
    The reference to "80%" occurring in the twenty-third line of
Section 12.02(b) of the Original Credit Agreement shall be replaced with a
reference to "95%".
(l)
    Article XII of the Original Credit Agreement shall be amended by adding a
new Section 12.23 thereto in proper order to read in its entirety as follows:
Section 12.23    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
4.
    Borrowing Base.
(a)
    As of the Effective Date, pursuant to Section 2.07(b) of the Credit
Agreement, the Borrowing Base is reduced to $1,325,000,000, and each Lender's
Commitment is reduced to the amount set forth opposite such Lender's name on
Annex I attached hereto. The Credit Agreement is deemed amended by replacing
Annex I thereto with Annex I attached to this Agreement. The foregoing
adjustment of the Borrowing Base and Commitments constitutes the Scheduled
Redetermination under Section 2.07(b) of the Credit Agreement for the Spring of
2016, and this Amendment constitutes the New Borrowing Base Notice with respect
to such Scheduled Redetermination under Section 2.07(d) of the Credit Agreement.
(b)
    The Schedule Redetermination pursuant to clause (a) above will result in a
Borrowing Base Deficiency in the amount of $103,540,064. Borrower hereby agrees,
pursuant to the terms of Section 3.04(c)(ii) of the Credit Agreement, to make
principal prepayments in an aggregate amount equal to such Borrowing Base
Deficiency in six equal monthly installments of $17,256,677.33 each, with the
first such payment due and payable within 30 days of the Effective Date,
provided that any payment greater than $17,256,677.33 made in any month will be
used to offset future monthly payments in direct order of maturity. The failure
of the Borrower to comply with this Section 4(b) shall constitute an Event of
Default under Section 10.01(a) of the Credit Agreement.
5.
    Limited Consent and Waiver. Subject to the terms and conditions hereof and
upon satisfaction of the conditions set forth in Section 2, the Lenders hereby
consent to and waive the requirements of Section 9.01(b) of the Credit Agreement
to maintain a ratio of consolidated current assets to consolidated current
liabilities of not less than 1.0 to 1.0 solely for the fiscal quarter ending
June 30, 2016 (the "Limited Consent").
6.
    Certain Representations. Borrower represents and warrants that, as of the
Effective Date: (a) Borrower has full power and authority to execute the
Modification Papers and the Modification Papers constitute the legal, valid and
binding obligation of Borrower enforceable in accordance with their terms,
except as enforceability may be limited by general principles of equity and
applicable bankruptcy, insolvency, reorganization, moratorium, and other similar
laws affecting the enforcement of creditors' rights generally; and (b) no
authorization, approval, consent or other action by, notice to, or filing with,
any governmental authority or other person is required for the execution,
delivery and performance by Borrower thereof. In addition, Borrower represents
that after giving effect to this Amendment all representations and warranties
contained in the Original Credit Agreement and the other Loan Documents are true
and correct in all material respects (except that any representation or warranty
that is qualified as to materiality shall be true and correct in all respects)
on and as of the Effective Date as if made on and as of such date except to the
extent that any such representation or warranty expressly relates solely to an
earlier date, in which case such representation or warranty is true and correct
in all material respects (except that any representation or warranty that is
qualified as to materiality shall be true and correct in all respects) as of
such earlier date.
7.
    FATCA Representation. Borrower hereby certifies to the Administrative Agent
and the Lenders that the obligations of the Borrower set forth in the Original
Credit Agreement, as modified by this Amendment, qualify as a "grandfathered
obligation" within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
From and after the Effective Date of this Amendment, the Borrower shall
indemnify the Administrative Agent, and hold it harmless from, any and all
losses, claims, damages, liabilities and related interest, penalties and
expenses, including, without limitation, Taxes and the fees, charges and
disbursements of any counsel for any of the foregoing, arising in connection
with the Administrative Agent's treating, for purposes of determining
withholding Taxes imposed under FATCA, the Credit Agreement as qualifying as a
"grandfathered obligation" within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i). The Borrower's obligations hereunder shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all of the Obligations under the
Credit Agreement.
8.
    No Further Amendments. Except as previously amended in writing or as amended
hereby, the Original Credit Agreement shall remain unchanged and all provisions
shall remain fully effective between the parties. The Administrative Agent’s and
the Lenders’ execution and delivery of, or acceptance of, this Amendment shall
not be deemed to create a course of dealing or otherwise create any express or
implied duty by the Administrative Agent or any such Lender to provide any other
or further waivers under the same or similar circumstances in the future.
Nothing contained herein shall be deemed a waiver in respect of (or otherwise
affect the Administrative Agent’s or the Lenders’ ability to enforce) any
Default or Event of Default not explicitly waived by Section 5 hereof.
9.
    Acknowledgments and Agreements. Borrower acknowledges that on the date
hereof all outstanding Obligations are payable in accordance with their terms,
and Borrower (i) waives any defense, offset, counterclaim or recoupment with
respect thereto and (ii) releases and discharges Administrative Agent and
Lenders and their officers, directors, employees, agents, shareholders,
affiliates and attorneys (the "Released Parties") from any and all obligations,
indebtedness, liabilities, claims, rights, causes of action or other demands
whatsoever, whether known or unknown, suspected or unsuspected, in law or
equity, which Borrower ever had, now has or claims to have or may have against
any Released Party arising prior to the Effective Date and from or in connection
with the Loan Documents or the transactions contemplated thereby, except those
resulting from the gross negligence or willful misconduct of the Released Party,
as determined by final non-appealable order of a court of competent
jurisdiction. Borrower, Administrative Agent, Issuing Bank and each Lender do
hereby adopt, ratify and confirm the Original Credit Agreement, as amended
hereby, and acknowledge and agree that the Original Credit Agreement, as amended
hereby, is and remains in full force and effect. Borrower acknowledges and
agrees that its liabilities and obligations under the Original Credit Agreement,
as amended hereby, and under the Loan Documents, are not impaired in any respect
by this Amendment. Any breach of any representations, warranties and covenants
under this Amendment shall be an Event of Default under the Original Credit
Agreement.
10.
    Limitation on Agreements. The modifications set forth herein, including the
Limited Consent, are limited precisely as written and shall not be deemed (a) to
be a consent under or a waiver of or an amendment to any other term or condition
in the Original Credit Agreement or any of the Loan Documents, or (b) to
prejudice any right or rights which Administrative Agent now has or may have in
the future under or in connection with the Original Credit Agreement and the
Loan Documents, each as amended hereby, or any of the other documents referred
to herein or therein. The Modification Papers shall constitute Loan Documents
for all purposes.
11.
    Confirmation of Security. Borrower hereby confirms and agrees that all of
the Security Instruments which presently secure the Obligations shall continue
to secure, in the same manner and to the same extent provided therein, the
payment and performance of the Obligations as described in the Original Credit
Agreement as modified by this Amendment.
12.
    Counterparts. This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument. In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.
13.
    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS; WAIVER OF JURY
TRIAL.
(a)
    Governing Law. This Amendment and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Amendment or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
(b)
    Submission to Jurisdiction. The Borrower and each other Loan Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, the Issuing Bank, or any Related Party of the foregoing in any way
relating to this Amendment or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York in the Borough of Manhattan, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Amendment or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender or the
Issuing Bank may otherwise have to bring any action or proceeding relating to
this Amendment or any other Loan Document against the Borrower or any other Loan
Party or its properties in the courts of any jurisdiction.
(c)
    Waiver of Venue. The Borrower and each other Loan Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Amendment or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d)
    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.01 of the Original
Credit Agreement. Nothing in this Amendment will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.
(e)
    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
14.
    Time of the Essence. Time is of the essence of this Amendment and the Loan
Documents.
15.
    Entirety, Etc. This Amendment and all of the other Loan Documents embody the
entire agreement between the parties. THIS AMENDMENT AND ALL OF THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


[This space is left intentionally blank. Signature pages follow.]










TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 1

--------------------------------------------------------------------------------






The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.
BORROWER:


VANGUARD NATURAL GAS, LLC





By:        /s/ Richard Robert                    
Name:    Richard Robert                    
Title:     Executive Vice President and Chief Financial Officer






TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-1

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:


CITIBANK, N.A.
as Administrative Agent and Issuing Bank






By:        /s/ Jeff Ard                    
Name:    Jeff Ard                    
Title:     Vice President                    








LENDERS:


CITIBANK, N.A.
as a Lender






By:    /s/ Jeff Ard                    
Name:    Jeff Ard                    
Title:     Vice President                    






TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-2

--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A.
as a Lender






By:        /s/ Catherine Cook                
Name:    Catherine Cook                    
Title:    Director                    




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-3

--------------------------------------------------------------------------------





ABN AMRO CAPITAL USA LLC
as a Lender






By:    /s/ Darrel Holley                
Name:    Darrel Holley                    
Title:    Managing Director                




By:    /s/ Elizabeth Johnson                
Name:    Elizabeth Johnson                
Title:    Director                    




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-4

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.
as a Lender






By:    /s/ Michael Clayborne                
Name:    Michael Clayborne                
Title:    Director                    




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-5

--------------------------------------------------------------------------------





BANK OF MONTREAL
as a Lender






By:    /s/ James V. Ducote                
Name:    James V. Ducote                
Title:    Managing Director                




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-6

--------------------------------------------------------------------------------





BARCLAYS BANK PLC
as a Lender






By:    /s/ Vanessa Kurbatskiy                
Name:    Vanessa Kurbatskiy                
Title:    Vice President                    




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-7

--------------------------------------------------------------------------------





CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH
as a Lender






By:    /s/ Daria Mahoney                
Name:    Daria Mahoney                    
Title:    Authorized Signatory                




By:    /s/ Trudy Nelson                
Name:    Trudy Nelson                    
Title:    Authorized Signatory                




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-8

--------------------------------------------------------------------------------





CREDIT AGRICOLE CORPORATE & INVESTMENT BANK
as a Lender






By:    /s/ Dixon Schultz                
Name:    Dixon Schultz                    
Title:    Managing Director                




By:    /s/ Michael Willis                
Name:    Michael Willis                    
Title:    Managing Director                




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-9

--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as a Lender






By:                            
Name:                            
Title:                            




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-10

--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH
as a Lender






By:    /s/ Dusan Lazarov                
Name:    Dusan Lazarov                    
Title:    Director                    




By:    /s/ M Tarkington                
Name:    M Tarkington                    
Title:    Director                    






TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-11

--------------------------------------------------------------------------------





FIFTH THIRD BANK
as a Lender






By:    /s/ Justin Bellamy                
Name:    Justin Bellamy                    
Title:    Director                    




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-12

--------------------------------------------------------------------------------





ING CAPITAL LLC
as a Lender






By:    /s/ Juli Bieser                    
Name:    Juli Bieser                    
Title:    Managing Director                




By:    /s/ Scott Lamoreaux                
Name:    Scott Lamoreaux                
Title:    Director                    




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-13

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.
as a Lender






By:    /s/ Darren Vanek                
Name:    Darren Vanek                    
Title:    Executive Director                




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-14

--------------------------------------------------------------------------------





NATIXIS, NEW YORK BRANCH
as a Lender






By:    /s/ Kenyatta B. Gibbs                
Name:    Kenyatta B. Gibbs                
Title:    Director                    




By:    /s/ Carlos Quinteros                
Name:    Carlos Quinteros                
Title:    Managing Director                




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-15

--------------------------------------------------------------------------------





PNC BANK NATIONAL ASSOCIATION
as a Lender






By:    /s/ John Engel                    
Name:    John Engel                    
Title:    Vice President                    




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-16

--------------------------------------------------------------------------------





ROYAL BANK OF CANADA
as a Lender






By:    /s/ Don J. McKinnerney                
Name:    Don J. McKinnerney                
Title:    Authorized Signatory                




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-17

--------------------------------------------------------------------------------





SUMITOMO MITSUI BANKING CORPORATION
as a Lender






By:    /s/ Ryo Suzuki                    
Name:    Ryo Suzuki                    
Title:    General Manager                




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-18

--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA
as a Lender






By:                            
Name:                            
Title:                            




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-19

--------------------------------------------------------------------------------





CITIZENS BANK, N.A.
as a Lender






By:    /s/ Scott Donaldson                
Name:    Scott Donaldson                
Title:    Senior Vice President                




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-20

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION
as a Lender






By:                            
Name:                            
Title:                            




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-21

--------------------------------------------------------------------------------





UBS AG, STAMFORD BRANCH
as a Lender






By:    /s/ Houssem Daly    
Name:    Houssem Daly    
Title:    Associate Director, Banking Products Services, US




By:    /s/ Darlene Arias    
Name:    Darlene Arias    
Title:    Director    




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-22

--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY
as a Lender






By:                            
Name:                            
Title:                            




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-23

--------------------------------------------------------------------------------





CAPITAL ONE, NATIONAL ASSOCIATION
as a Lender






By:    /s/ Matthew Brice                
Name:    Matthew Brice                    
Title:    Vice President                    




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-24

--------------------------------------------------------------------------------





COMERICA BANK
as a Lender






By:                            
Name:                            
Title:                            




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-25

--------------------------------------------------------------------------------





COMMONWEALTH BANK OF AUSTRALIA
as a Lender






By:    /s/ Sanjay Remond                
Name:    Sanjay Remond                    
Title:    Director                    




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-26

--------------------------------------------------------------------------------





MORGAN STANLEY BANK, N.A.
as a Lender






By:    /s/ Kevin Newman                
Name:    Kevin Newman                    
Title:    Authorized Signatory                




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-27

--------------------------------------------------------------------------------





MORGAN STANLEY SENIOR FUNDING, INC.
as a Lender






By:    /s/ Kevin Newman                
Name:    Kevin Newman                    
Title:    Vice President                    




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-28

--------------------------------------------------------------------------------





ASSOCIATED BANK, N.A.
as a Lender






By:    /s/ Farhan Iqbal                    
Name:    Farhan Iqbal                    
Title:    Senior Vice President                




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-29

--------------------------------------------------------------------------------





AMEGY BANK NATIONAL ASSOCIATION
as a Lender






By:                            
Name:                            
Title:                            




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-30

--------------------------------------------------------------------------------





WHITNEY BANK
as a Lender






By:    /s/ Liana Tchernysheva                
Name:    Liana Tchernysheva                
Title:    Senior Vice President                




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-31

--------------------------------------------------------------------------------





THE HUNTINGTON NATIONAL BANK
as a Lender






By:    /s/ Christopher Renyi                
Name:    Christopher Renyi                
Title:    Vice President                    




TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-32

--------------------------------------------------------------------------------





SUNTRUST BANK
as a Lender






By:    /s/ Janet R. Naifeh                
Name:    Janet R. Naifeh                    
Title:    Senior Vice President                








TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-33

--------------------------------------------------------------------------------






ANNEX I
List of Applicable Percentages and Commitments as of the
Effective Date of the Tenth Amendment to Third Amended and Restated Credit
Agreement
 
Name of Lender
Applicable Percentage
Commitment
1
Citibank, N.A.
3.908
%


$51,778,557.11


2
Wells Fargo Bank, N.A.
4.459
%


$59,080,661.32


3
Bank of America, N.A.
3.657
%


$48,459,418.84


4
Bank of Montreal
3.657
%


$48,459,418.84


5
Barclays Bank PLC
3.657
%


$48,459,418.84


6
Credit Agricole Corporate & Investment Bank
3.657
%


$48,459,418.84


7
Deutsche Bank AG New York Branch
3.657
%


$48,459,418.84


8
JPMorgan Chase Bank, N.A.
3.657
%


$48,459,418.84


9
Royal Bank of Canada
3.657
%


$48,459,418.84


10
The Bank of Nova Scotia
3.657
%


$48,459,418.84


11
Citizens Bank, N.A.
3.657
%


$48,459,418.84


12
U.S. Bank National Association
3.657
%


$48,459,418.84


13
UBS AG, Stamford Branch
3.657
%


$48,459,418.84


14
Fifth Third Bank
3.657
%


$48,459,418.84


15
Natixis, New York Branch
3.657
%


$48,459,418.84


16
Credit Suisse AG, Cayman Islands Branch
3.657
%


$48,459,418.84


17
Sumitomo Mitsui Banking Corporation
3.657
%


$48,459,418.84


18
Canadian Imperial Bank of Commerce, New York Branch
3.657
%


$48,459,418.84


19
PNC Bank National Association
3.657
%


$48,459,418.84


20
ABN AMRO Capital USA LLC
3.657
%


$48,459,418.84


21
ING Capital LLC
3.657
%


$48,459,418.84


22
Comerica Bank
2.756
%


$36,510,521.04


23
Morgan Stanley Bank, N.A.
2.255
%


$29,872,244.49


24
Morgan Stanley Senior Funding, Inc.
0.501
%


$6,638,276.56


25
Branch Banking and Trust Company
2.756
%


$36,510,521.04


26
Capital One, National Association
2.756
%


$36,510,521.04


27
Commonwealth Bank of Australia
2.756
%


$36,510,521.04


28
Associated Bank, N.A.
2.154
%


$28,544,589.18


29
Whitney Bank
1.804
%


$23,897,795.59


30
Amegy Bank National Association
1.603
%


$21,242,484.97


31
The Huntington National Bank
1.403
%


$18,587,174.35


32
SunTrust Bank
1.403
%


$18,587,174.35


 
 
 
 
 
TOTAL
100.000
%


$1,325,000,000









ANNEX I, Applicable Percentages and Commitments – Page Solo